DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action responsive to application 17561963 filed 12/26/2021.  Claims 1-20 are pending.

Claim Objections
Claims 2-13, 15, & 19 are objected to because of the following informalities:  
	Regarding Claim 2:
The recitation “an inner width thereof increases toward a downstream side” is believed to be in error for - - an inner width of the intermediate portion increases toward a downstream end of the intermediate portion - -.
		Regarding Claim 3:
The recitation “when one of directions” (l. 1) is believed to be in error for - - a first direction is - -.
The recitation “the outlet portion is a first direction, and” (ll. 2-3) is believed to be in error for - - the outlet portion, and - -.
The recitation “a second direction D2, when directions perpendicular… and second directions are third and fourth directions, respectively, the intermediate portion” (ll. 3-6) is believed to be in error for - - a second direction, a third direction and a fourth direction are, respectively, perpendicular… and second directions, and the intermediate portion - -.
The recitation “an inner width thereof” (l. 6) is believed to be in error for - - an inner width of the intermediate portion - -.
		Regarding Claim 4:
The recitation “wherein among walls defining an inner space… portion, when one of the walls is a first intermediate wall and one wall opposite to the first intermediate wall is a second intermediate wall, and among walls defining an inner space of the outlet portion, when a wall connected to the first intermediate wall is a first outlet wall and a wall connected to the second intermediate wall is a second outlet wall, an angle” (ll. 1-7) is believed to be in error for - -wherein intermediate walls define an inner space… portion, the intermediate walls including a first intermediate wall and a second intermediate wall opposite to the first intermediate wall, wherein outlet walls define an inner space of the outlet portion, the outlet walls including a first outlet wall connected to the first intermediate wall and a second outlet wall connected to the second intermediate wall, an angle - -.
The recitation “intermediate is” (l. 8) is believed to be in error for - - intermediate wall is - -.
		Regarding Claim 5:
The recitation “wherein when one of directions” (l. 1) is believed to be in error for - - wherein a first direction is - -.
The recitation “the outlet portion is a first direction, and” (ll. 2-3) is believed to be in error for - - the outlet portion, and - -.
		Regarding Claim 6:
The recitation “wherein the outlet portion has a prismatic shape with a square” is believed to be in error for - - wherein the prismatic shape of the outlet portion has a square - -.
		Regarding Claim 7:
The recitation “wherein when one of directions” (l. 1) is believed to be in error for - - wherein a first direction is - -.
The recitation “the outlet portion is a first direction and” (ll. 2-3) is believed to be in error for - - the outlet portion and - -.
The recitation “is second direction, and when directions perpendicular” (ll. 3-4) is believed to be in error for - - is a second direction, a third direction and a fourth direction, respectively are perpendicular - -.
The recitation “and second directions are third and fourth directions, respectively, the” (ll. 5-6) is believed to be in error for - - and second directions, the - -.
		Regarding Claim 8:
The recitation “from the combustion chamber side” (l. 3) is believed to be in error for - - from a downstream end of the injection nozzle - -.
		Regarding Claim 9:
The recitation “outlet portion is formed” (l. 3) is believed to be in error for - - outlet portion are each formed - -.
		Regarding Claim 10:
The recitation “a downstream side” (l. 2) is believed to be in error for - - a downstream end of the intermediate portion - -.
		Regarding Claim 11:
The recitation “wherein when one of directions perpendicular” (ll. 1-2) is believed to be in error for - - wherein a first direction is perpendicular - -.
The recitation “the outlet portion is a first direction and” (ll. 2-3) is believed to be in error for - - the outlet portion and - -.
The recitation “is second direction, and when directions perpendicular” (ll. 3-4) is believed to be in error for - - is a second direction, a third direction and a fourth direction, respectively, are perpendicular - -.
The recitation “second directions are third and fourth directions, respectively, the” (ll. 5-6) is believed to be in error for - - second directions, the - -.
The recitation “an inner width thereof” (l. 6) is believed to be in error for - - an inner width of the intermediate portion - -.
The recitation “an inner width thereof” (l. 7) is believed to be in error for - - an inner width of the intermediate portion - -.
		Regarding Claim 12:
The recitation “wherein among walls defining an inner space of the intermediate portion, when one of the walls is a first intermediate wall and one wall opposite to the first intermediate wall is a second intermediate wall, and among walls defining an inner space of the outlet portion, when a wall connected to the first intermediate wall is a first outlet wall and a wall connected to the second intermediate wall is a second outlet wall, an angle” (ll. 1-7) is believed to be in error for - - wherein intermediate walls define an inner space of the intermediate portion, the intermediate walls including a first intermediate wall and a second intermediate wall opposite to the first intermediate wall, wherein outlet walls define an inner space of the outlet portion, the outlet walls including a first outlet wall connected to the first intermediate wall and a second outlet wall connected to the second intermediate wall, an angle - -.
The recitation “intermediate is greater” (l. 8) is believed to be in error for - - intermediate wall is greater - -.
		Regarding Claim 13:
The recitation “wherein when one of directions” (l. 1) is believed to be in error for - - wherein a first direction is - -.
The recitation “the outlet portion is a first direction, and” (ll. 2-3) is believed to be in error for - - the outlet portion, and - -.
		Regarding Claim 15:
The recitation “wherein when one of directions” (l. 1) is believed to be in error for - - wherein a first direction is - -.
The recitation “the outlet portion is a first direction and” (ll. 2-3) is believed to be in error for - - the outlet portion and - -.
The recitation “the second direction, and among walls defining an inner space of the intermediate portion, when one of the walls is a first intermediate wall and one wall opposite to the first intermediate wall is a second intermediate wall, and among walls defining an inner space of the outlet portion, when a wall connected to the first intermediate wall is a first outlet wall and a wall connected to the second intermediate wall is a second outlet wall, the” (ll. 4-10) is believed to be in error for - - the second direction, wherein intermediate walls define an inner space of the intermediate portion, the intermediate walls including a first intermediate wall and a second intermediate wall opposite to the first intermediate wall, wherein outlet walls define an inner space of the outlet portion, the outlet walls including a first outlet wall connected to the first intermediate wall and a second outlet wall connected to the second intermediate wall, the - -.
The recitation “the intermediate, respectively” (l. 11) is believed to be in error for - - the intermediate portion, respectively - -.
		Regarding Claim 19:
The recitation “a connection portion installed” (4th to last line) is believed to be in error for - - an intermediate portion is installed - -.  It’s noted that “the intermediate portion” is recited in the second to last line of the claim, apparently referring back to the foregoing limitation in the 4th to last line.  The suggestion is also consistent with the terminology in the other independent claims and is consistent with the subsequent introduction of “a connected portion” recited in dependent claim 20.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Dependent Claim 14, the limitation “each of the inlet portion, the outlet portion, and the intermediate portion has a prismatic shape” is already required in claim 1, thus claim 14 fails to further limit the subject matter of parent claim 9.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laster 20130167538.
	Regarding Independent Claim 1, Laster teaches an injection nozzle (Fig. 1) for injecting fuel and compressed air into a combustion chamber of a combustor of a gas turbine (para. [0003]), the injection nozzle comprising: 
an inlet portion (right-hand portion of 10, angled upwards in the figure, accepts air and could accept fuel into the same inlet where air enters) into which the fuel and the compressed air are introduced; 
an outlet portion (downstream portion of 10, angled downwards in the figure) disposed downstream of the inlet portion in a flow direction of fluid (see Fig. 1) and configured to discharge the fuel and compressed air to the combustion chamber; and 
an intermediate portion installed between the inlet portion and the outlet portion and connected obliquely to each of the inlet portion and the outlet portion (intermediate straight portion between inlet and outlet portions discussed above is connected obliquely to each of the inlet and outlet portions), 
wherein each of the inlet portion, the outlet portion, and the intermediate portion has a prismatic shape (see Fig. 1).
Regarding Dependent Claim 4, Laster further teaches among walls defining an inner space of the intermediate portion (walls define inner space of intermediate portion), when one of the walls is a first intermediate wall (first intermediate wall of intermediate portion discussed for claim 1) and one wall opposite to the first intermediate wall is a second intermediate wall (second intermediate wall, opposite to first intermediate wall discussed above, of intermediate portion discussed for claim 1), and among walls defining an inner space of the outlet portion (walls define inner space of outlet portion), when a wall connected to the first intermediate wall is a first outlet wall (a first outlet wall is connected to the first intermediate wall) and a wall connected to the second intermediate wall is a second outlet wall (a second outlet wall is connected to the second intermediate wall), an angle between a first extension line extending from the first outlet wall and the first intermediate is greater than an angle between a second extension line extending from the second outlet wall and the second intermediate wall (see Fig. 1: Annotated Fig. 1 from Laster below, annotated angle A1 is greater than annotated angle A2).

    PNG
    media_image1.png
    171
    282
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 1 from Laster
Regarding Dependent Claim 5, Laster further teaches when one of directions perpendicular to the flow direction of the fluid flowing through the outlet portion is a first direction, and a direction opposite to the first direction is a second direction, the intermediate portion is inclined from the outlet portion toward the second direction (see Fig. 1: Annotated Fig. 1 from Laster above, first direction is opposite annotated 2nd direction, intermediate portion is inclined from outlet portion toward second direction), and the first intermediate wall and the second intermediate wall are a first direction side wall and a second direction side wall of the intermediate portion, respectively (the upper wall, shown in Fig. 1, is the first direction side wall while the lower wall in Fig. 1 is the second direction side wall).
	Regarding Dependent Claim 6, Laster further teaches the outlet portion has a prismatic shape with a square or rectangular cross section (prismatic shape of outlet section has at least a rectangular cross section).
Regarding Dependent Claim 7, Laster further teaches when one of directions perpendicular to the flow direction of the fluid flowing through the outlet portion is a first direction and a direction opposite to the first direction is second direction (first direction perpendicular to fuel arrow and line 24, at the outlet portion, second direction opposite to first direction), and when directions perpendicular to the flow direction of the fluid in the outlet portion and perpendicular to the first and second directions are third and fourth directions (the third and fourth directions as claimed inherently exist), respectively, the outlet portion is formed such that a width in the first and second directions and a width in the third and fourth directions are different from each other (at an upstream portion of the outlet portion, the width in the first and second direction is different than a width in the third and fourth direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Laster, as applied to claim 1 above, and further in view of Bunker 20080110173.
Regarding Dependent Claim 2, Laster teaches the invention as claimed and as discussed above for claim 1, but Laster fails to teach the intermediate portion is formed such that an inner width thereof increases toward a downstream side.
Bunker teaches a premixing device for a gas turbine combustor (para. [0002]) wherein the premixing device has inlet, intermediate, and outlet portions (see Fig. 5, inlet portion at 92, outlet portion at 94, intermediate portion from 96 to 110), the intermediate portion being formed such that an inner width increases toward a downstream side (the intermediate portion converges then diverges, as shown in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laster’s injection nozzle such that the intermediate portion is formed such that an inner width thereof increases toward a downstream side, as taught by Bunker, in order to enhance mixing (Bunker (para. [0037]).
Regarding Dependent Claim 3, Laster teaches the invention as claimed and as discussed above for claim 1, and Laster teaches when one of directions perpendicular to the flow direction of the fluid flowing through the outlet portion is a first direction (first direction perpendicular to direction indicated by fuel arrow and perpendicular to 24, at the outlet portion, going either into or out of the page), and a direction opposite to the first direction is a second direction D2 (opposite to first direction), when directions perpendicular to the flow direction of the fluid in the outlet portion and perpendicular to the first and second directions are third and fourth directions (directions perpendicular to flow direction and first and second directions are third and fourth directions), respectively, the intermediate portion is formed such that an inner width thereof in the third and fourth directions is constant or decreases toward the downstream side (inner width in third and fourth directions is constant).
Laster fails to teach the intermediate portion is formed such that an inner width thereof in the first and second directions increases toward the downstream side.
Bunker teaches a premixing device for a gas turbine combustor (para. [0002]) wherein the premixing device has inlet, intermediate, and outlet portions (see Fig. 5, inlet portion at 92, outlet portion at 94, intermediate portion from 96 to 110), the intermediate portion being formed such that an inner width increases toward a downstream side (the intermediate portion converges then diverges, as shown in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laster’s injection nozzle such that the intermediate portion is formed such that an inner width thereof in the first and second directions increases toward the downstream side, as taught by Bunker, in order to enhance mixing (Bunker (para. [0037]).


Claims 8-9, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Laster, as applied to claim 1 above, and further in view of Oikawa JP2019215138 (copy with English translation attached).
Regarding Dependent Claim 8, Laster teaches the invention as claimed and as discussed above for claim 1, but Laster fails to teach the inlet portion, the outlet portion, and the intermediate portion are each formed such that an inner surface of each corner of a cross section thereof is curved when viewed from the combustion chamber side.
Oikawa teaches a fuel injection nozzle (Figs. 1-2) for a combustion chamber of a gas turbine (see p. 1 of translation, under “first embodiment”), the nozzle having a polygonal shape (shown as star shape in Fig. 2, but may be other shapes) which may be a rectangle and the corners may be curved (p. 3, 4th full paragraph).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laster’s injection nozzle such that the inlet portion, the outlet portion, and the intermediate portion are each formed such that an inner surface of each corner of a cross section thereof is curved when viewed from the combustion chamber side, as taught by Oikawa, because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Laster’s prismatic rectangular cross-sectional shape without curved corners vs the claimed prismatic shape with curved corners, as taught by Oikawa in an embodiment with a rectangular prismatic cross-sectional shape), b) the substituted components and their functions were known in the art (both rectangular prismatic shapes for injection nozzles with curved cross-sectional corners and without curved cross-sectional corners were known in the art for joining sides of the injection nozzles), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either corners or no corners could have been used to predictably join sides of the injection nozzle, as evidenced by Oikawa’s teaching of both).  See MPEP 2143 I(B).
Regarding Dependent Claim 9, Laster in view of Oikawa teaches the invention as claimed and as discussed above for claim 8, and Laster further teaches a connected portion between the intermediate portion and the inlet portion and a connected portion between the intermediate portion and the outlet portion is formed to have a curved surface (upper and lower sides in Fig. 1 have curved surfaces at the connecting portions between the intermediate portion and the outlet portion and the intermediate portion and the inlet portion).
Regarding Dependent Claim 12, Laster in view of Oikawa teaches the invention as claimed and as discussed above for claim 9, and Laster further teaches among walls defining an inner space of the intermediate portion (intermediate portion has walls defining inner space), when one of the walls is a first intermediate wall and one wall opposite to the first intermediate wall is a second intermediate wall (first and second opposite intermediate walls), and among walls defining an inner space of the outlet portion (outlet portion has walls defining inner space), when a wall connected to the first intermediate wall is a first outlet wall (a first outlet wall is connected to the first intermediate wall) and a wall connected to the second intermediate wall is a second outlet wall (a second outlet wall is connected to the second intermediate wall), an angle between a first extension line extending from the first outlet wall and the first intermediate is greater than an angle between a second extension line extending from the second outlet wall and the second intermediate wall (see Fig. 1: Annotated Fig. 1 from Laster above, annotated angle A1 is greater than annotated angle A2).
Regarding Dependent Claim 13, Laster in view of Oikawa teaches the invention as claimed and as discussed above for claim 12, and Laster further teaches when one of directions perpendicular to the flow direction of the fluid flowing through the outlet portion is a first direction, and a direction opposite to the first direction is a second direction, the intermediate portion is inclined from the outlet portion toward the second direction (see Fig. 1: Annotated Fig. 1 from Laster above, first direction is opposite annotated 2nd direction, intermediate portion is inclined from outlet portion toward second direction), the first intermediate wall and the second intermediate wall are a first direction side wall and a second direction side wall of the intermediate portion, respectively (the upper wall, shown in Fig. 1, is the first direction side wall while the lower wall in Fig. 1 is the second direction side wall).
Regarding Dependent Claim 14, Laster in view of Oikawa teaches the invention as claimed and as discussed above for claim 9, and Laster further teaches each of the inlet portion, the outlet portion, and the intermediate portion has a prismatic shape (as discussed for claim 1 above).
Regarding Dependent Claim 15, Laster in view of Okawa teaches the invention as claimed and as discussed above for claim 9, and Laster further teaches when one of directions perpendicular to the flow direction of the fluid flowing through the outlet portion is a first direction and a direction opposite to the first direction is a second direction, the intermediate portion is inclined from the outlet portion toward the second direction (see Fig. 1: Annotated Fig. 1 from Laster below, first direction is opposite annotated 2nd direction, intermediate portion is inclined from outlet portion toward second direction), and among walls defining an inner space of the intermediate portion (walls define inner space of intermediate portion), when one of the walls is a first intermediate wall (first intermediate wall of intermediate portion discussed for claim 1) and one wall opposite to the first intermediate wall is a second intermediate wall (second intermediate wall, opposite to first intermediate wall discussed above, of intermediate portion discussed for claim 1), and among walls defining an inner space of the outlet portion (walls define inner space of outlet portion), when a wall connected to the first intermediate wall is a first outlet wall (a first outlet wall is connected to the first intermediate wall) and a wall connected to the second intermediate wall is a second outlet wall (a second outlet wall is connected to the second intermediate wall), the first intermediate wall and the second intermediate wall are a first direction side wall and a second direction side wall of the intermediate portion (first intermediate wall is first direction side wall, shown as top wall of intermediate portion connected to top/first outlet wall in Fig. 1, second intermediate wall is second direction side wall, shown as bottom wall of intermediate portion connected to bottom/second outlet wall in Fig. 1), respectively, an inner surface of a connected portion between the first intermediate wall and the first outlet wall is curved (inner surface of connected portion between first intermediate wall and first outlet wall is curved), and an inner surface of a connected portion between the second intermediate wall and the second outlet wall is curved (inner surface of connected portion between second intermediate wall and second outlet wall is curved).
Regarding Dependent Claim 16, Laster in view of Oikawa teaches the invention as claimed and as discussed above for claim 15, and Laster further teaches a radius-of-curvature of the inner surface of the connected portion between the first intermediate wall and the first outlet wall is greater than a radius-of-curvature of the inner surface of the connected portion between the second intermediate wall and the second outlet wall (see Fig. 2: Annotated Fig. 1 from Laster below, annotated radius-of-curvature R1 is greater than annotated radius-of-curvature R2).

    PNG
    media_image2.png
    176
    241
    media_image2.png
    Greyscale

Figure 2: Annotated Fig. 1 from Laster

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Laster in view of Oikawa, as applied to claim 9 above, and further in view of Bunker.
Regarding Dependent Claim 10, Laster in view of Oikawa teaches the invention as claimed and as discussed above for claim 9, but Laster in view of Oikawa fails to teach the intermediate portion is formed such that an inner width thereof increases toward a downstream side.
Bunker teaches a premixing device for a gas turbine combustor (para. [0002]) wherein the premixing device has inlet, intermediate, and outlet portions (see Fig. 5, inlet portion at 92, outlet portion at 94, intermediate portion from 96 to 110), the intermediate portion being formed such that an inner width increases toward a downstream side (the intermediate portion converges then diverges, as shown in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laster in view of Oikawa’s injection nozzle such that the intermediate portion is formed such that an inner width thereof increases toward a downstream side, as taught by Bunker, in order to enhance mixing (Bunker (para. [0037]).
Regarding Dependent Claim 11, Laster in view of Oikawa teaches the invention as claimed and as discussed above for claim 9, and Laster further teaches when one of directions perpendicular to the flow direction of the fluid flowing through the outlet portion is a first direction (first direction perpendicular to direction indicated by fuel arrow and perpendicular to 24, at the outlet portion, going either into or out of the page) and a direction opposite to the first direction is second direction (opposite to first direction), and when directions perpendicular to the flow direction of the fluid in the outlet portion and perpendicular to the first and second directions are third and fourth directions (directions perpendicular to flow direction and first and second directions are third and fourth directions), respectively, the intermediate portion is formed such that an inner width thereof in the third and fourth directions is constant or decreases toward the downstream side (inner width in third and fourth directions is constant).
Laster in view of Oikawa fails to teach the intermediate portion is formed such that an inner width thereof in the first and second directions increases toward the downstream side.
Bunker teaches a premixing device for a gas turbine combustor (para. [0002]) wherein the premixing device has inlet, intermediate, and outlet portions (see Fig. 5, inlet portion at 92, outlet portion at 94, intermediate portion from 96 to 110), the intermediate portion being formed such that an inner width increases toward a downstream side (the intermediate portion converges then diverges, as shown in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laster in view of Oikawa’s injection nozzle such that the intermediate portion is formed such that an inner width thereof in the first and second directions increases toward the downstream side, as taught by Bunker, in order to enhance mixing (Bunker (para. [0037]).

Claim 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laster in view of Berry 20170370589.
Regarding Independent Claim 17, Laster teaches a combustor having a combustion chamber (para. [0005]) comprising: 
an injection nozzle (Fig. 1) to inject the fuel and compressed air into a combustion chamber (para. [0003])), wherein the injection nozzle comprises: 
an inlet portion (right-hand portion of 10, angled upwards in the figure, accepts air and could accept fuel into the same inlet where air enters) into which the fuel and the compressed air are introduced; 
an outlet portion (downstream portion of 10, angled downwards in the figure) disposed downstream of the inlet portion in the flow direction of fluid (see Fig. 1) and configured to discharge the fuel and compressed air to the combustion chamber; and 
an intermediate portion installed between the inlet portion and the outlet portion and connected obliquely to each of the inlet portion and the outlet portion (intermediate straight portion between inlet and outlet portions discussed above is connected obliquely to each of the inlet and outlet portions).
wherein each of the inlet portion, the outlet portion, and the intermediate portion has a prismatic shape (see Fig. 1).
Laster fails to expressly teach the combustor comprises a nozzle casing configured to receive compressed air from a compressor and to receive fuel from an outside, the injection nozzle disposed in the nozzle casing; a liner disposed downstream of the nozzle casing in a flow direction of fluid and defining the combustion chamber in which a mixture of the fuel and the compressed air is combusted; a transition piece disposed downstream of the liner and configured to supply combustion gas generated in the combustion chamber to a turbine. 
Berry teaches a combustor (Fig. 1, combustion section 20 includes combustors 110) with a nozzle casing configured to receive compressed air and fuel (Fig. 2, casing 126), an injection nozzle disposed in the nozzle casing, a liner downstream from the nozzle casing and defining the combustion chamber in which combustion occurs (132), and a transition piece downstream from the liner (transition piece 122).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laster’s apparatus to include a nozzle casing configured to receive compressed air from a compressor and to receive fuel from an outside, the injection nozzle disposed in the nozzle casing; a liner disposed downstream of the nozzle casing in a flow direction of fluid and defining the combustion chamber in which a mixture of the fuel and the compressed air is combusted; a transition piece disposed downstream of the liner and configured to supply combustion gas generated in the combustion chamber to a turbine, as taught by Berry, in order to house the injection nozzle in the nozzle casing, contain combustion within the liner, and provide combustion gases to a turbine via the transition piece (Berry; paras. [0031]-[0032]). 
Regarding Dependent Claim 18, Laster in view of Berry teaches the invention as claimed and as discussed above for claim 17, and Laster further teaches a connected portion between the intermediate portion and the inlet portion and a connected portion between the intermediate portion and the outlet portion is formed to have a curved surface (upper and lower sides in Fig. 1 have curved surfaces at the connecting portions between the intermediate portion and the outlet portion and the intermediate portion and the inlet portion).
Regarding Independent Claim 19, Laster teaches a gas turbine (para. [0005]) comprising: 
a combustor having a combustion chamber (para. [0005]), the combustor configured to mix fuel with compressed air and combust the fuel-air mixture to produce combustion gas (para. [0003]),
wherein the combustor comprises: 
an injection nozzle (Fig. 1) to inject the fuel and the compressed air into the combustion chamber (para. [0003]), 
wherein the injection nozzle comprises: 
an inlet portion (right-hand portion of 10, angled upwards in the figure, accepts air and could accept fuel into the same inlet where air enters) into which the fuel and the compressed air are introduced; 
an outlet portion (downstream portion of 10, angled downwards in the figure) disposed downstream of the inlet portion in the flow direction of fluid and configured to discharge the fuel and compressed air to the combustion chamber; and 
a connection portion installed between the inlet portion and the outlet portion and connected obliquely to each of the inlet portion and the outlet portion (intermediate straight portion between inlet and outlet portions discussed above is connected obliquely to each of the inlet and outlet portions), 
wherein each of the inlet portion, the outlet portion, and the intermediate portion has a prismatic shape (see Fig. 1).
Laster fails to expressly teach the gas turbine comprises a compressor configured to take in air and to compress the air; a turbine rotated by the combustion gas produced by the combustor to generate electric power, the combustor comprises a nozzle casing, the injection nozzle disposed in the nozzle casing; a liner disposed downstream of the nozzle casing in a flow direction of fluid and defining the combustion chamber in which the fuel-air mixture is combusted, and a transition piece disposed downstream of the liner and configured to supply the combustion gas to the turbine.
Berry teaches a gas turbine comprising a compressor (16), a turbine (18), the combustor comprises a nozzle casing configured to receive compressed air and fuel (Fig. 2, casing 126), an injection nozzle disposed in the nozzle casing, a liner downstream from the nozzle casing and defining the combustion chamber in which combustion occurs (132), and a transition piece downstream from the liner (transition piece 122).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laster’s apparatus such that the gas turbine comprises a compressor configured to take in air and to compress the air; a turbine rotated by the combustion gas produced by the combustor to generate electric power, the combustor comprises a nozzle casing, the injection nozzle disposed in the nozzle casing; a liner disposed downstream of the nozzle casing in a flow direction of fluid and defining the combustion chamber in which the fuel-air mixture is combusted, and a transition piece disposed downstream of the liner and configured to supply the combustion gas to the turbine, as taught by Berry, in order to supply compressed air for combustion via the compressor, drive the compressor section and an electrical generator using the turbine, house the injection nozzle in the nozzle casing, contain combustion within the liner, and provide combustion gases to a turbine via the transition piece (Berry; paras. [0028] & [0031]-[0033]). 
Regarding Dependent Claim 20, Laster in view of Berry teaches the invention as claimed and as discussed above for claim 19, and Laster further teaches a connected portion between the intermediate portion and the inlet portion and a connected portion between the intermediate portion and the outlet portion are formed to have a curved surface (upper and lower sides in Fig. 1 have curved surfaces at the connecting portions between the intermediate portion and the outlet portion and the intermediate portion and the inlet portion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741